DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 03/15/2021, in which claims 1-2, 5-9, and 12-14 are pending and ready for examination.

Response to Amendment
Claims 1-2, 5-9, and 12-14 are currently amended. Claims 3-4 and 10-11 are cancelled.

Response to Argument
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102 and 103, the Applicant argues, see Pg. 7, last Para., that Hyun does not teach a particular candidate being located in a predetermined order in the merge candidate list is used for determining a merge candidate. The Applicant also argues, see Pg. 8, 4th, 5th Para., that Hyun is only related to deriving a motion vector of a current block, not deriving a motion vector of a refined merge candidate. The Applicant further argues, see Pg. 9, 3rd Para., that Hyun does not teach the merge motion vector precision information is obtained from a picture parameter set.
Examiner cannot concur. First, a candidate, that is determined/selected, is a particular candidate selected from a merge candidate list, including at least a first candidate and a second candidate ordered in a preset/predetermined order and indexed among different other candidates in the list, see at least Pg. 8, 8th Para., Pg. 10, 10th to 12th Para., Pg. 24, 3rd Para., Pg. 40, 1st to 2nd of Hyun. The recited subject matter provide any specificity beyond the fact of a particular candidate being a candidate selected from a list and the fact that a merge candidate lists are formed with an order determined prior to being used. As taught in Pg. 24, 3rd Para., the calculating of the sum of a motion vector difference/offset with a motion vector candidate is to determine a motion vector (or refined motion vector) of a refined motion vector candidate. Furthermore, from at least Pg. 61, 4th Para., Pg. 62, 6th Para., Pg. 63, 3rd, 4th Para. of Hyun, it .   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 8-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (KR 20180007345 A, English equivalent translation is cited).

Regarding claim 8, Hyun discloses an apparatus for decoding an image based on an inter-prediction mode, the apparatus comprising (Hyun; Fig. 1, 2, Pg. 16, 1st Para., Pg 2, 6th to 8th Para., Pg. 4, 2nd to 5th Para. A decoding apparatus is used for decoding images based on inter-prediction mode.): 
a memory (Hyun; Pg. 69, 1st Para. A memory is used.);
a processor coupled to the memory (Hyun; Pg. 69, 1st Para. A processor is used with a memory.), the processor configured to construct a merge candidate list based on motion information of a spatial candidate and a temporal candidate neighboring to a current block (Hyun; Pg. 69, 1st Para., Pg. 24, 4th, 5th, last Para.,Pg. 25, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to configure a merge candidate list using motion information of at least a spatial candidate and a temporal candidate around a current block.), 
obtain merge motion vector offset precision information related to whether a merge motion vector offset has a fractional pixel precision, wherein the merge motion vector offset precision information is obtained from a picture parameter set (Hyun; Pg. 61, 4th Para., Pg. 62, 6th Para., Pg. 63, 3rd, 4th Para. Merge motion vector offset resolution/offset information is obtained from a picture parameter set, indicating whether a motion vector offset has a fractional pixel precision.), 
determine a merge candidate used with the merge motion vector offset, wherein the merge candidate is selected from a first candidate or a second candidate in an order in which a merge index is allocated in the merge candidate list (Hyun; Pg. 69, 1st Para., Pg. 8, 8th Para., Pg. 10, 10th to 12th Para., Pg. 24, 3rd Para., Pg. 40, 1st to 2nd Para. Implemented via a computer, a decoding system is used to determine a merge candidate to be used with a motion vector offset for inter-prediction of a current block, wherein a merge candidate is determined from a number of candidates, including at least a first and a second candidate ordered and indexed in a merge list.),
derive motion information of a refined merge candidate based on a sum of the merge motion vector offset and a motion vector of the first candidate or the second candidate, and the merge motion vector offset precision information (Hyun; Pg. 69, 1st Para., Pg. 24, 3rd Para. Implemented via a computer, a decoding system is used to derive a refined candidate by summing a motion vector difference and a motion vector of a candidate of a first or a second candidates ordered and indexed in a merge list.), and 
generate a prediction block of the current block based on the motion information of the refined merge candidate (Hyun; Pg. 69, 1st Para., Pg. 24, 4th Para. Implemented via a computer, a decoding system, functioning as a prediction block generating unit, is used to generate a prediction block of a current block in accordance with a refined candidate.).

Regarding claim 9, Hyun discloses the processor is further configured to obtain a first syntax element on that the first candidate or the second candidate is selected as the merge candidate being used with the merge motion vector offset, wherein the first syntax element is obtained from a slice (Hyun; Pg. 69, 1st Para., Pg. 8, 8th Para., Pg. 10, 10th to 12th Para., Pg. 24, 3rd Para., Pg. 40, 1st to 2nd Para. Implemented via a computer, a decoding system is used to obtain at least a first syntax element/index indicating a merge candidate for inter prediction of a current block with respect to an order of different candidates in a merge list, wherein a merge candidate is determined from a number of candidates, including at least a first and a second candidate ordered and indexed in a merge list..).

Regarding claim 13, Hyun discloses a merge candidate generated based on a weighted average of a pair of predefined candidates is added in the merge candidate list (Hyun; Pg. 32, 5th to 6th Para., Pg. 34, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to include in a merge list a candidate determined from a weighted average of at least a pair of candidates in the merge list.).

Regarding claim 14, Hyun discloses a merge candidate generated based on an average of a pair of predefined candidates is added in the merge candidate list (Hyun; Pg. 32, 5th to 6th Para., Pg. 34, 1st Para. Implemented via a computer, a decoding system, functioning as a merge candidate list configuring unit, is used to include in a merge list a candidate determined from an average of at least a pair of candidates in the merge list.).

Claims 1-2 and 6-7 are directed to a method for decoding an image based on an inter-prediction, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 8-9 and 13-14, and are rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20180007345 A, English equivalent translation is cited) in view of Lee (US Pub. 20200236395 A1).

Regarding claim 12, Hyun discloses the merge motion vector offset (Hyun; Pg. 69, 1st Para., Pg. 24, 3rd Para. Implemented via a computer, a decoding system, functioning as a refined candidate deriving unit, is used to derive a refined candidate by summing a motion vector difference and a motion vector of a candidate indicated by an index.)
But it does not specifically disclose the merge motion vector offset is derived based on a value acquired by multiplying a merge motion vector offset precision by a non-zero integer.
However, Lee teaches the merge motion vector offset is derived based on a value acquired by multiplying a merge motion vector offset precision by a non-zero integer (Lee; Para. [332, 290]. A motion vector difference/offset is determined in accordance with a value obtained from a scaling of the precision/resolution of the motion vector difference/offset.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Hyun to adapt an motion vector processing approach, by incorporating Lee’s teaching wherein scale operations are performed on the MV difference/offset, for the motivation to improving the compression rate about a motion vector resolution by determining the motion vector resolution (Lee; Para. [0016].).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rusanovskyy (US 20210092432 A1) teaches generating a merge candidate list based on history-based vector predictor table.
Lim (US 20200413040 A1) teaches a video coding system for generating refined motion information by performing motion information refinement for the initial motion information.
Chen (US 20200404253 A1) teaches a video coding system for determining a refined L0 motion vector and a refined L1 motion vector by performing a decoder-side motion vector refinement process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485